DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because all diagrams and features in Figures 1, 2, and 5 are required to be distinctly labeled to indicate contents or function with legends (37 C.F.R. 1.83(a), 1.84(o)) since they are necessary for understanding of the drawing.  Correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deshpande (2017/0134742).
Regarding claims 1, 8, and 15, Deshpande discloses a computer system (and the corresponding method; and non-transitory computer readable medium having stored thereon a computer program for coding) for coding video data (para [0159]-[0165], [0178], [0179], [0285], [0286], [0395], [0431]), the computer system comprising one or more computer-readable non-transitory storage media configured to store computer program code (para [0159]-[0165], [0178], [0179], [0285], [0286], [0395], [0431]); and 
Regarding claims 2, 9, and 16, Deshpande discloses the first flag and the second flag are signaled in a picture header or a slice header associated with the video data (para [0395], [0604]).
Regarding claims 3, 10, and 17, Deshpande discloses the current picture is discarded based on the first flag being set to one (para [0397], [0567]) and the second flag being set to zero (para [0397], [0567]).
Regarding claims 4, 11, and 18, Deshpande discloses the first flag corresponds to whether the current picture is referenced for motion compensation or parameter prediction (para [0395], [0397], [0437]).

Regarding claims 6, 13, and 20, Deshpande discloses  a value of the second flag is inferred based on a value of the first flag  (para [0395], [0397], [0411], [0437], [0440]).
Regarding claims 7, and 14, Deshpande discloses the value of the second flag is inferred at the encoder side or at the decoder side (para [0103], [0368]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNG LEE whose telephone number is (571)272-7334. The examiner can normally be reached 571-272-7334.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi S. Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Y LEE/Primary Examiner, Art Unit 2419